Citation Nr: 1539780	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include osteoarthritis. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty for training in the National Guard from September 1987 to April 1988 and he had federalized active duty with the National Guard from December 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In August 2012, the Board remanded the Veteran's claim for further development.  In a June 2013 decision, the Board denied entitlement to service connection for a right shoulder disability.  In an August 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) set aside the June 2013 Board decision and remanded the Veteran's claim for further proceedings.

Subsequent to the February 2013 Supplemental Statement of the Case, additional documents were associated with the Veteran's claims file.  As the Veteran's claim is being granted, there is no prejudice to the Veteran for the Board to consider such documents in the first instance.

In addition, in a November 2014 rating decision, the Agency of Original Jurisdiction (AOJ) denied the Veteran's claim for an increased disability rating in excess of 10 percent for service-connected osteoarthritis of the right knee.  The Veteran filed a notice of disagreement (NOD) as to this issue in December 2014. The electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized, and Manlincon is therefore not applicable.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.
FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has a right shoulder disability, to include osteoarthritis, that is related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability, to include osteoarthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

I.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

II.  Right Shoulder Disability

The Veteran contends that his right shoulder disability, to include osteoarthritis, is the result of an in-service "horse-play incident" where another military member punched him multiple times in the right shoulder.  See March 2009 VA Form 9.  While this incident is not documented in the Veteran's service treatment records, VA has previously accepted, based on other evidence of record, that this incident did in-fact occur.  See August 2012 Board Remand (stating, with respect to the reported in-service incident of being punched multiple times, that "[t]he Board accepts the Veteran's statements as credible evidence").  As such, there is evidence of an in-service event.  

The Veteran filed the claim currently on appeal in October 2007.  A December 2006 right shoulder imagining report noted an impression of osteoarthrosis.  A February 2007 right shoulder imagining report noted an impression of "osteoarthritic change about the glenohumeral joint and acromioclavicular joint of the right shoulder."  The Veteran was also diagnosed with a giant cell tumor, right proximal humerus and in June 2007 had surgery which included "[w]ide excision," "[c]omposite allograft reconstruction, right proximal humerus" and "[r]otator cuff repair."  See June 2007 Operative Report.  The Veteran was afforded a VA examination in November 2010.  The examination report noted a diagnosis of right shoulder arthroplasty and stated that "[s]houlder joint osteoarthritis was corrected with arthroplasty."  Also of record is a July 2015 private medical opinion from J.N., noted to be a licensed physician assistant.  J.N.'s July 2015 medical opinion noted that he had "reviewed the relevant portions of [the Veteran's] medical records for the purpose of evaluating his claim" and specifically noted that he had reviewed the Veteran's "post-service medical records."  The July 2015 private medical opinion referenced the Veteran's "current right shoulder debility of osteoarthritis."  Upon review, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a right shoulder disability, to include osteoarthritis.  While the November 2010 VA examination report referenced the Veteran's should joint osteoarthritis as being "corrected," it is unclear if that statement meant that osteoarthritis no longer existed.  Further, the more recent July 2015 private medical opinion from J.N., which noted a review of the Veteran's medical records, referenced the Veteran's "current right shoulder debility of osteoarthritis."  As such, the Board concludes that the Veteran has a current right shoulder disability, to include osteoarthritis.

As discussed above, the Veteran has a current right shoulder disability, to include osteoarthritis, and it has been accepted that an in-service "horse-play incident" occurred where the Veteran was punched multiple times in the right shoulder.  The crucial remaining question is whether there is a nexus between the current disability and that in-service event.  A November 2010 VA opinion that addressed this question provided a negative opinion.  The August 2014 Court Memorandum Decision, however, found that this opinion was "inadequate because its rationale is based on an inaccurate factual premise."  Two other VA opinions of record, from November 2012 and February 2013, addressed different medical issues.  Subsequent to the August 2014 Court Memorandum Decision, the July 2015 private medical opinion from J.N. was submitted.  As noted above, this opinion indicated that the medical professional reviewed the Veteran's medical records.  The private medical opinion discussed the facts of the Veteran's case, included in-depth discussion and cited to medical literature.  The conclusion provided stated that "it is my professional medical opinion that it is indeed more likely that not that the [Veteran's] current right shoulder debility of osteoarthritis has its origin in the 'horse-play' incident which occurred while enlisted in the service."  The Board finds the July 2015 private medical opinion from J.N. to be the most probative evidence of record regarding the issue of whether there is a nexus between the Veteran's right shoulder disability, to include osteoarthritis, and his active service.  As noted, the only other medical opinion addressing this issue (the November 2010 VA opinion) was found to be inadequate by the Court and is therefore of no probative value.  The Board notes that there is no medical opinion to the contrary of the positive July 2015 private medical opinion.  As such, the evidence of record indicates a nexus between the Veteran's current right shoulder disability, to include osteoarthritis, and his active service, specifically the in-service "horse-play incident".  
In sum, for the reasons discussed above, the Board concludes that the evidence is at least in equipoise as to whether the Veteran has a right shoulder disability, to include osteoarthritis, that is related to his active service.  As such, the criteria for entitlement to service connection for a right shoulder disability, to include osteoarthritis, have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Entitlement to service connection for a right shoulder disability, to include osteoarthritis, is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


